Citation Nr: 9917215	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of pension benefits in the 
amount of $23,647.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from May 1936 to 
May 1940 and from May 1942 to September 1945.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1998 at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office Committee on Waivers and Compromises (RO) in Houston, 
Texas, for further development.


REMAND

Subsequent to the Board's previous remand the RO obtained a 
copy of a divorce certificate showing that the veteran and 
Jancie were divorced in March 1988.

The overpayment in this case appears to arise from at least 
three causes.  First, a portion of the overpayment appears to 
have been created because the veteran was in receipt of 
benefits for a dependent spouse, when he was in fact 
divorced.  This overpayment appears to have been created for 
a period beginning in January 1988.  It also appears that a 
portion of the overpayment was created on the basis of 
unreported income earned by Jancie in 1989, 1990, and 1991.  
Finally, a portion of the overpayment arose for the period 
between November 1993, when the veteran was reportedly 
divorced from the Jancie and April 1993, when his benefits 
were reduced to reflect his changed marital status.

It also appears that a portion of the overpayment resulted 
from a determination that the veteran was entitled to no 
payment for the period from December 1991 to February 1995.  
The basis of this determination is not clear from the record.

If the veteran's divorce was effective in March 1988, he 
would have been entitled to benefits for his dependent spouse 
through the end of that month, and his divorce could not 
result in an overpayment prior to that date.  38 C.F.R. 
§ 501(d)(2) (1998).

It is also unclear as to the basis for the creation of an 
overpayment based on the veteran's divorce from Jancie, while 
at the same time finding that there is an overpayment based 
on his failure to report income attributable to Jancie during 
a period when they were not married.  

The veteran has submitted statements suggesting that even 
after the March 1988 divorce he and Jancie held themselves 
out as husband and wife.  In its previous remand the Board 
requested that the RO undertake a field examination to 
determine the circumstances under which the veteran and 
Jancie lived together in the years between 1988 and 1993.  
The field investigatory was to conduct interviews with 
persons who knew the veteran and Jancie.  A field 
investigation was undertaken, but the only person interviewed 
was the veteran.  A remand by the Board confers on the 
veteran a, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991); VAOGCPREC 6-98 (1998).  In light of this 
requirement, as well as the duty to assist, the question of 
validity of the asserted debt must be determined before 
reviewing the veteran's application for a waiver of the 
alleged debt.

In view of the foregoing, this case is remanded for 
the following:

1.  The RO should undertake a field 
examination to determine the 
circumstances under which the veteran and 
Jancie resided together between March 
1988 and November 1993.  Interviews 
should be conducted with the veteran and 
with persons who knew the veteran and 
Jancie in order to determine whether they 
held themselves out as husband and wife.

2.  The veteran should be invited to 
submit copies of tax returns or other 
information, including documents such as 
leases or credit applications signed by 
Jancie and himself, indicating that he 
and Jancie held themselves out as husband 
and wife.  The veteran should also be 
requested to explain the basis for his 
report that he and Jancie were divorced 
in November 1993, and to supply 
information as to the location of the 
court, if any, in which the divorce was 
filed.  If the veteran is able to report 
the location of the divorce filing, the 
RO should take the necessary steps to 
obtain a copy of the divorce decree.

2.  The RO should determine whether the 
veteran's relationship with Jancie during 
any period following the 1988 divorce may 
be considered a marriage other than by 
ceremony (common law marriage) under the 
laws of Texas.  38 C.F.R. § 205(a)(6) 
(1998).

3.  The RO should order an audit of the 
veteran's pension account that shows the 
calculation of the overpayment.  The RO 
should clearly indicate amounts paid to 
the veteran and the dates of payments, as 
well as the amounts that should have been 
paid to him.  The RO should explain how 
the amount that should have been paid was 
derived, and provide information as to 
the sources of the income considered.  
The periods covered for the overpayment 
in question must be set forth separately, 
i.e., beginning and ending dates, 
amounts, and reason for the overpayment.  

4.  If there is a remaining overpayment, 
the Committee on Waivers and Compromises 
should again formally consider the 
appellant's request for a waiver of the 
recovery of an overpayment of pension 
benefits.  If any determination is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case 
setting forth a clear and concise 
explanation of how the dollar amount of 
the overpayment was calculated, a 
citation to pertinent laws and 
regulations, and detailed reasons and 
bases for the decision.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  While this case is in remand 
status, the appellant and/or his representative may submit 
additional evidence and argument on the appealed issue.  
Kutschovsky v. West, 98-2267 (May 4, 1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



